Exhibit 10.3

 

EMPLOYMENT TRANSITION AGREEMENT

 

This Employment Transition Agreement (this “Agreement”) is entered into between
Michael Ramsay, an individual (“Executive”), and TiVo Inc., (the “Company”),
effective as of July 29, 2005 (the “Effective Date”).

 

WHEREAS, the Company desires to retain Executive to provide services to the
Company and wishes to provide Executive with certain compensation and benefits
in return for Executive’s services; and

 

WHEREAS, Executive wishes to provide services to the Company in return for
certain compensation and benefits.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

(a) Board. “Board” means the board of directors of the Company.

 

(b) Cause. “Cause” means, unless Executive fully corrects the circumstances
constituting Cause (provided such circumstances are capable of correction) prior
to the Date of Termination, (a) Executive’s willful and continued failure to
substantially perform his duties or services to the Company, including his
duties as a member of the Board (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after his issuance of a Notice of Termination (as defined
below) for Good Reason), after a written demand for substantial performance is
delivered to Executive by the Board, which demand specifically identifies the
manner in which the Board believes that Executive has not substantially
performed his duties or services to the Company, (b) Executive’s willful and
continued failure to substantially follow and comply with the specific and
lawful directives of the Chief Executive Officer of the Company or the Board, as
reasonably determined by the Board (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after his issuance of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to
Executive by the Board, which demand specifically identifies the manner in which
the Board believes that Executive has not substantially performed his duties or
services to the Company, (c) Executive’s willful commission of an act of fraud
or dishonesty resulting in material economic or financial injury to the Company,
(d) Executive’s conviction of, or entry by Executive of a guilty or no contest
plea to, the commission of a felony involving moral turpitude, or (e)
Executive’s breach of the non-disparagement provisions of Section 10 of this
Agreement or any material breach of his confidential or proprietary information
obligations to the Company. For purposes of this Section 1(b), no act, or
failure to act, on Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by him not in good faith.



--------------------------------------------------------------------------------

(c) Change of Control. “Change of Control” means, in one or a series of related
transactions, (i) a sale, lease or other disposition of all or substantially all
of the assets of the Company, (ii) a sale by the stockholders of the Company of
the voting stock of the Company to another corporation and/or its subsidiaries
or other person or group that results in the ownership by such corporation
and/or its subsidiaries or other person or group (the “Acquiring Entity”) of
eighty percent (80%) or more of the combined voting power of all classes of the
voting stock of the Company entitled to vote; provided, however, that a sale by
the stockholders of the Company of voting stock that results in the ownership by
such Acquiring Entity of less than eighty percent (80%) of the combined voting
power of all classes of the voting stock of the Company entitled to vote shall
nonetheless constitute a Change of Control if it results in the Acquiring Entity
having the ability to appoint a majority of the members of the Board, (iii) a
merger or consolidation in which the Company is not the surviving corporation,
or (iv) a reverse merger in which the Company is the surviving corporation but
less than fifty-one percent (51%) of the shares of the Company’s common stock
outstanding immediately after the merger are beneficially owned by the Company’s
stockholders (as determined immediately before the merger).

 

(d) Constructive Termination as a Director. “Constructive Termination as a
Director” means the occurrence of any one or more of the following events
without Executive’s prior written consent, unless the Company fully corrects the
circumstances constituting Constructive Termination as a Director (provided such
circumstances are capable of correction) prior to the Date of Termination, (i)
the Company’s failure to timely pay Executive compensation or reimbursement owed
to him by virtue of his service as a non-employee member of the Board within
seven (7) days of the date such compensation or reimbursement is due, (ii) the
Company’s failure to provide Executive with notice of Board meetings and Board
meeting materials at a time no later than such are provided to other Board
members generally, (iii) holding one or more meetings of the Board including
substantially all of the Board and intentionally excluding Executive, unless
Executive’s inclusion in such meetings would present a conflict of interest,
(iv) a majority of the Board requests that Executive resign from the Board
(other than for reasons that would constitute Cause hereunder), (v) the
Company’s failure to obtain a satisfactory agreement from any successor to
assume and agree to perform this Agreement, as contemplated in Section 14(b)(i)
hereof, or (vi) the Company’s breach of the non-disparagement provisions of
Section 10 of this Agreement.

 

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment by or service to the Company under this Agreement is terminated due
to his death, the date of his death; (ii) if Executive’s employment by or
service to the Company is terminated for Disability, thirty (30) days after
Notice of Termination is given (provided that Executive shall not have returned
to the full time performance of his duties or services to the Company under this
Agreement during such thirty (30) day period); and (iii) if Executive’s
employment by or service to the Company under this Agreement is terminated for
any reason other than death or Disability, the date specified in the Notice of
Termination (which, in the case of a termination by the Company without Cause
shall not be less than thirty (30) days from the date such Notice of Termination
is given, and in the case of a termination by Executive for Good Reason, for
Constructive Termination as a Director or by the Company for Cause shall not be
less than fifteen (15) nor more than thirty (30) days from the date such Notice
of Termination is given).

 

2



--------------------------------------------------------------------------------

(f) Disability. “Disability” means Executive’s absence from the full-time
performance of his duties or services to the Company with the Company for six
(6) consecutive months by reason of Executive’s physical or mental illness.

 

(g) Good Reason. “Good Reason” means the occurrence of any one or more of the
following events without Executive’s prior written consent, unless the Company
fully corrects the circumstances constituting Good Reason (provided such
circumstances are capable of correction) prior to the Date of Termination:

 

(i) the Company’s reduction of Executive’s base salary or retainer as provided
for in this Agreement;

 

(ii) the relocation of the Company’s offices at which Executive is providing
services such that Executive’s one-way daily commute from his principal
residence to the Company’s offices at which he is providing services is
increased by more than fifty (50) miles;

 

(iii) the Company’s failure to pay to Executive any portion of his then current
compensation under Section 4 below within seven (7) days of the date such
compensation is due;

 

(iv) the Company’s failure to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement, as contemplated in Section
14(b)(i) hereof;

 

(v) any purported termination of Executive’s employment or service under this
Agreement that is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 1(i) hereof (and, if applicable, the requirements of
Section 1(b) hereof), which purported termination shall not be effective for
purposes of this Agreement; or

 

(vi) the Company’s breach of the non-disparagement provisions of Section 10 of
this Agreement.

 

Executive’s right to terminate his employment by or service to the Company
pursuant to this Section 1(g) shall not be affected by his incapacity due to
physical or mental illness. Executive’s continued service shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder.

 

(h) New Outside Technology. “New Outside Technology” shall mean any technology
that, as of the Effective Date, is not embodied in any released or beta test
product of the Company or would be reasonably deemed to be within the Company’s
long-term business plan. Without limitation, a technology will be deemed
embodied in a product if the product or its use would infringe the associated
intellectual property rights owned or controlled by the Company.

 

(i) Notice of Termination. Any purported termination of Executive’s employment
by or service to the Company by the Company or by Executive (other than

 

3



--------------------------------------------------------------------------------

termination due to Executive’s death, which shall terminate Executive’s
employment or service automatically), including a termination from Board
membership following a Constructive Termination as a Director, shall be
communicated by a written Notice of Termination to the other party hereto in
accordance with Section 14(g). For purposes of this Agreement, “Notice of
Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement (if any) relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment or Board membership under the provision so
indicated.

 

(j) Stock Awards. “Stock Awards” means all stock options, stock appreciation
rights, restricted stock and such other awards granted pursuant to the Company’s
stock option and equity incentive award plans or agreements and any shares of
stock issued upon exercise thereof.

 

2. Transition Period.

 

(a) First Transition Period. During the period commencing on the Effective Date
and ending on September 9, 2005 (the “First Transition Period”), Executive will
continue to be employed by the Company.

 

(b) Second Transition Period. Following the First Transition Period. Executive
shall continue to be employed by the Company for a period of six (6) months (the
“Second Transition Period”).

 

(c) Subsequent Transition Periods. Following the end of the Second Transition
Period, Executive may continue to be employed by the Company for additional
six-month periods as shall be mutually agreed upon by Executive and the Chief
Executive Officer of the Company (the “Subsequent Transition Periods,” and
together with the First Transition Period and the Second Transition Period, the
“Transition Period”). The parties expressly acknowledge that the Chief Executive
Officer may determine that there will be no Subsequent Transition Periods.

 

(d) Status as Employee. During the Transition Period, Executive shall continue
to be considered an employee of the Company for all purposes, including for
purposes of state and federal income taxation. Subject to Section 5, the Company
and Executive acknowledge that Executive’s employment under this Agreement may
be terminated by either party at any time for any or no reason, with or without
notice.

 

3. Duties and Services.

 

(a) Scope of Services During Transition Period. Executive shall devote such
percentage of his business time and effort to the performance of his services
hereunder as may be mutually agreed upon by the Chief Executive Officer of the
Company and Executive. Executive shall, upon the request or direction of the
Board or the Chief Executive Officer of the Company, provide such additional
information, advice and assistance concerning matters that are within the scope
of Executive’s knowledge and expertise. The scope of Executive’s services during
the Transition Period shall include, but is not necessarily limited to, serving
as

 

4



--------------------------------------------------------------------------------

Chairman of the Technology Advisory Committee and the Company’s beta test
program and providing other advice and assistance that reasonably falls within
Executive’s knowledge and expertise. During the First Transition Period,
Executive shall also assist the Company’s Chief Executive Officer with
transition matters. Executive’s advice shall be of an advisory nature and
Company shall not have any obligation to follow such advice. During the
Transition Period, Executive shall continue to be provided with office space,
voicemail access, email access and such other support as the Company may
determine in good faith is necessary for Executive’s satisfactory performance of
his services hereunder.

 

(b) Availability. Executive shall be available to provide services under this
Agreement during normal business hours (“normal business hours” being 9:00 a.m.
to 5:00 p.m. Pacific Time on any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of California or is a day
on which banking institutions located in California are authorized or required
by law or other governmental action to close). If requested by the Board or the
Chief Executive Officer of the Company, Executive shall provide the services in
person at the principal executive offices of Company or at another location to
be mutually agreed by Executive and the Chief Executive Officer of the Company,
unless Executive is on a scheduled vacation. The Company shall reasonably
accommodate Executive’s schedule when requesting Executive’s assistance pursuant
to this Section 3(b). The Company acknowledges and agrees that Executive’s
service during the Transition Period will be on a limited, part-time basis, and
the Company agrees to not make unreasonable demands on Executive’s time during
the Transition Period.

 

(c) Continued Board Membership. Executive shall continue to serve as a member of
the Board following the Effective Date. Following the expiration of the
Executive’s current term on the Board, Executive will be considered for
continued membership on the Board upon the mutual agreement of the Board and
Executive. Following the expiration of the First Transition Period, Executive
shall be considered a non-employee member of the Board regardless of whether or
not he continues to be an employee of the Company for the remainder of the
Transition Period. For his service as a non-employee member of the Board,
Executive shall be eligible to receive director fees and Stock Awards in
accordance with standard Company policy regarding such fees and Stock Awards for
non-employee members of the Board.

 

4. Compensation.

 

(a) First Transition Period. During the First Transition Period, Executive shall
be entitled to receive the following compensation and benefits from the Company:

 

(i) The Company shall pay to Executive his base salary as was in effect
immediately prior to the Effective Date, payable in accordance with the
Company’s standard payroll practices;

 

(ii) The Company shall pay to Executive fifty percent (50%) of Executive’s
target cash bonus for the fiscal year in which the end of the First Transition
Period occurs, based on the Company’s achievement of the relevant performance
targets through July 31, 2005 (the “July Bonus”). Such cash bonus shall be paid
as soon as practicable following

 

5



--------------------------------------------------------------------------------

July 31, 2005. If, following the end of the fiscal year in which the end of the
First Transition Period occurs, fifty percent (50%) of Executive’s target cash
bonus for such fiscal year, calculated based on the Company’s actual performance
for the full fiscal year (the “Actual Bonus Amount”), is greater than the July
Bonus, the Company shall pay to Executive an additional cash bonus equal to the
amount by which the Actual Bonus Amount exceeds the July Bonus at the time
Company bonuses are customarily paid to Company employees;

 

(iii) Executive shall be eligible to participate in any employee benefit plans
or programs, including but not limited to group medical, dental, and vision
benefits, life and disability insurance benefits, long term care insurance, and
other programs, maintained or established by the Company to the same extent as
full-time employees of the Company, subject to the generally applicable terms
and conditions of the plan or program in question relating to full-time
employees and the determination of any committee administering such plan or
program; and

 

(iv) All accrued but unpaid vacation earned by Executive shall be paid to
Executive by the Company on the last day of the First Transition Period.

 

(b) Second and Subsequent Transition Periods. During the Second Transition
Period and the Subsequent Transition Periods, if any, Executive shall be
entitled to receive the following compensation and benefits from the Company:

 

(i) The Company shall pay Executive a base salary of $100,000 per year, payable
monthly in accordance with the Company’s standard payroll practices; and

 

(ii) Executive will be eligible for continued benefits as described in Section
4(a)(iii) above.

 

(c) Expenses. The Company shall reimburse Executive for reasonable out-of-pocket
business expenses incurred in connection with the performance of his services
hereunder, subject to (i) such written policies as the Company may from time to
time establish, and (ii) Executive furnishing the Company with evidence in the
form of receipts satisfactory to the Company substantiating the claimed
expenditures.

 

(d) Stock Awards. During the Transition Period, and thereafter for so long as
Executive continues to serve as a member of the Board, all of Executive’s
unexercised Stock Awards shall continue to vest and be exercisable, if
applicable, pursuant to the terms of the Company equity plan(s) and stock award
agreements pursuant to which they were granted; provided, however, that the
vesting of Executive’s stock options to purchase 250,000 shares of the Company’s
common stock granted on March 11, 2005 (the “CEO Stock Options”) shall be
automatically adjusted so that (A) the vesting period of such CEO Stock Options
shall be extended to twice the length of the remaining vesting period at the
Effective Date and (B) the number of shares of the Company’s common stock
subject to such CEO Stock Options vesting on each vesting date during the
extended vesting period shall be proportionately adjusted to reflect such
extension, it being understood that such changes shall be implemented so that
one hundred percent (100%) of the CEO Stock Options will vest by the end of the
revised vesting schedule. Notwithstanding the foregoing, following the Effective
Date, Executive shall not be

 

6



--------------------------------------------------------------------------------

entitled to any additional grants of Stock Awards, except grants to which
Executive may be entitled as a non-employee member of the Board.

 

5. Termination and Severance. Executive shall be entitled to receive benefits
upon termination of his employment by the Company during the Transition Period
and the termination of his service as a member of the Board only as set forth in
this Section 5:

 

(a) Termination. If Executive’s employment by the Company during the Transition
Period terminates for any reason, or if Executive’s service as a member of the
Board terminates for any reason, Executive shall not be entitled to any
payments, benefits, damages, awards or compensation other than as provided in
this Agreement. This Agreement shall automatically terminate upon the death of
Executive.

 

(b) Payments Upon Termination of Transition Period.

 

(i) Termination For Cause, Voluntary Resignation Without Good Reason or
Expiration of Second or Subsequent Transition Periods. If Executive’s employment
by the Company during the Transition Period is terminated (x) by the Company for
Cause, (y) by Executive other than for Good Reason, or (z) as a result of the
expiration of the Second Transition Period or a Subsequent Transition Period and
the non-renewal of Subsequent Transition Periods, the Company shall pay
Executive (or his estate) all amounts due and payable under Section 4 above up
to and including the Date of Termination, and the Company shall have no further
obligations to Executive (or his estate) under this Section 5(b). The foregoing
shall be in addition to, and not in lieu of, any and all other rights and
remedies which may be available to the Company under the circumstances, whether
at law or in equity.

 

(ii) Termination Without Cause or for Good Reason. If Executive’s employment by
the Company during the Transition Period is terminated (y) by the Company other
than for Cause or Disability, (y) by Executive for Good Reason, then, subject to
Section 9, Executive shall be entitled to receive the benefits provided below:

 

(A) the Company shall pay to Executive all amounts due and payable under Section
4 above up to and including the Date of Termination;

 

(B) the Company shall pay to Executive all base salary and bonus amounts which
would be payable to Executive pursuant to Section 4 for the six (6) month period
following the Date of Termination, payable to Executive at the same times and in
the same manner as such amounts would be payable to Executive had his employment
not been terminated; and

 

(C) for the period beginning on the Date of Termination and ending on the
earlier of (i) the date which is six (6) full months following the Date of
Termination or (ii) the first day of Executive’s eligibility to participate in a
comparable group health plan maintained by a subsequent employer, Executive will
be eligible for continued benefits as described in Section 4(a)(iii) above. At
the termination of the benefits coverage under the first sentence of this
Section 5(b)(ii)(C), Executive and his

 

7



--------------------------------------------------------------------------------

dependents shall be entitled to continuation coverage to the extent required
under COBRA (and, if applicable, Cal-COBRA) at Executive’s expense.

 

(iii) Termination Due to Death or Disability. If Executive’s employment by the
Company during the Transition Period is terminated due to Executive’s death or
Disability while Executive is a member of the Board, then Executive (or his
estate or personal representative) shall receive the accelerated vesting of his
Stock Awards and post-termination exercise period specified in Section 5(c)(i)
hereof.

 

(iv) No Duplication of Benefits. Executive shall only be entitled to receive the
severance and benefits described in Section 5(b)(ii) upon the termination of his
employment by the Company during the Transition Period as described above and a
termination of his service as a member of the Board without a corresponding
termination of his employment by the Company during the Transition Period will
not entitle Executive to such severance and benefits. In the event that,
following a termination of Executive’s employment by the Company during the
Transition Period, Executive continues to serve as a member of the Board,
Executive shall not receive any additional benefits under Section 5(b)(ii) upon
the termination of Executive’s service as a member of the Board.

 

(c) Termination of Service as a Member of the Board.

 

(i) Termination Prior to August 1, 2007. If, prior to August 1, 2007, (x)
Executive’s service as a member of the Board is terminated by the Company for
any reason other than for Cause or as a result of Executive’s death or
Disability, (y) if Executive resigns from the Board following a Constructive
Termination as a Director, or (z) if Executive is not renominated for election
to the Board at or following the expiration of his current term, then, subject
to Section 9, the vesting and/or exercisability of each of Executive’s
outstanding Stock Awards shall be automatically accelerated on the date of
termination of Executive’s service as a member of the Board as to the lesser of
(A) the number of Stock Awards that would vest over the twelve (12) month period
following the date of termination had Executive remained as a member of the
Board during such period, or (B) the number of Stock Awards that would vest over
the period commencing on the date of termination and ending on July 31, 2007 had
Executive remained as a member of the Board during such period; provided,
however, that in no event shall the accelerated vesting pursuant to this
sentence apply to less than the number of Stock Awards that would vest over the
six (6) month period following the date of termination had Executive remained as
a member of the Board during such period. In addition, Executive’s Stock Awards
shall remain exercisable by Executive for a period of one (1) year following the
date of termination or such shorter maximum period as will not result in adverse
tax consequences to Executive under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the Treasury Regulations thereunder.

 

(ii) Termination On or After August 1, 2007. If, on or after August 1, 2007, (x)
Executive’s service as a member of the Board is terminated by the Company for
any reason other than for Cause or as a result of Executive’s death or
Disability, (y) if Executive resigns from the Board following a Constructive
Termination as a Director, or (z) if Executive is not renominated for election
to the Board following the expiration of his current term, then,

 

8



--------------------------------------------------------------------------------

subject to Section 9, the vesting and/or exercisability of each of Executive’s
outstanding Stock Awards shall be automatically accelerated on the date of
termination of Executive’s service as a member of the Board as to the number of
Stock Awards that would vest over the six (6) month period following the date of
termination had Executive remained as a member of the Board during such period.
In addition, Executive’s Stock Awards shall remain exercisable by Executive for
a period of one (1) year following the date of termination or such shorter
maximum period as will not result in adverse tax consequences to Executive under
Section 409A of the Code and the Treasury Regulations thereunder.

 

(iii) No Duplication of Benefits. Executive shall only be entitled to receive
the benefits described in this Section 5(c) upon the termination of his service
as a member of the Board as described above and a termination of his employment
by the Company during the Transition Period without a corresponding termination
of his service as a member of the Board will not entitle Executive to such
benefits. In the event that, following a termination of Executive’s service as a
member of the Board, Executive continues to serve as an employee or consultant
to the Company, (i) Executive’s Stock Awards shall continue to vest pursuant to
the vesting schedules applicable to such Stock Awards after giving effect to the
foregoing acceleration for so long as Executive continues to serve as an
employee or consultant to the Company (i.e., the shares that would otherwise
vest last shall accelerate and the Stock Awards shall continue monthly vesting
at the same rate as prior to the acceleration), and (ii) Executive shall not
receive any additional benefits under this Section 5(c) upon the termination of
Executive’s employment by or service to the Company. In the event that
Executive’s service as a member of the Board is terminated at the same time as
the termination of his employment by the Company during the Transition Period,
Executive shall be entitled to receive benefits under Section 5(a) or 5(b), as
applicable, in addition to any benefits to which he is entitled under this
Section 5(c).

 

(d) Change of Control. In the event of a Change of Control prior to the
termination of Executive’s service as a member of the Board or his service as an
employee during the Transition Period, the vesting and/or exercisability of each
of Executive’s outstanding Stock Awards shall be automatically accelerated on
the effective date of the Change of Control as to a number of Stock Awards equal
to the lesser of (i) the number of Stock Awards that would vest over the twelve
(12) month period following the effective date of the Change of Control pursuant
to the vesting schedule applicable to such Stock Awards, or (ii) the number of
Stock Awards that would vest over the period commencing on the effective date of
the Change of Control and ending on July 31, 2007 pursuant to the vesting
schedule applicable to such Stock Awards; provided, however, that in no event
shall the accelerated vesting pursuant to this sentence apply to less than the
number of Stock Awards that would vest over the nine (9) month period following
the effective date of the Change of Control pursuant to the vesting schedule
applicable to such Stock Awards. In addition, Executive’s Stock Awards shall
remain exercisable by Executive for a period of one (1) year following the date
of his termination of employment or services or such shorter maximum period as
will not result in adverse tax consequences to Executive under Section 409A of
the Code and the Treasury Regulations thereunder. In the event that Executive’s
service as a member of the Board is terminated on the effective date of a Change
of Control, Executive shall receive benefits under Section 5(c) or this Section
5(d), whichever is more favorable to Executive, but he shall not be entitled to
benefits under both Sections. In the event that Executive continues to be
employed

 

9



--------------------------------------------------------------------------------

by or provide services to the Company or continues to serve as a member of the
Board following the effective date of the Change of Control, (i) Executive’s
Stock Awards shall continue to vest following the effective date of such Change
of Control pursuant to the vesting schedules applicable to such Stock Awards
after giving effect to the foregoing acceleration so long as Executive continues
to serve as an employee or consultant to the Company or as a member of the Board
(i.e., the shares that would otherwise vest last shall accelerate and the Stock
Awards shall continue monthly vesting at the same rate as prior to the
acceleration), and (ii) Executive shall not receive any additional benefits
under Section 5(c) upon the termination of Executive’s service as a member of
the Board.

 

(e) Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to
severance, benefits, and other amounts hereunder (if any) accruing after the
termination of Executive’s employment by or service to the Company shall cease
upon such termination. In the event of a termination of Executive’s employment
by the Company during the Transition Period or the termination of Executive’s
service as a member of the Board, Executive’s sole remedy shall be to receive
the payments and benefits described in this Section 5.

 

(f) Return of the Company’s Property. If Executive’s employment by or service to
the Company is terminated for any reason, the Company shall have the right, at
its option, to require Executive to vacate his offices prior to or on the
effective Date of Termination and to cease all activities on the Company’s
behalf. Upon the termination of his employment by or service to the Company in
any manner, as a condition to the Executive’s receipt of any post-termination
benefits described in this Agreement, Executive shall promptly surrender to the
Company all lists, books and records containing Confidential Information (as
defined below) and all other property belonging to the Company, it being
distinctly understood that all such lists, books and records containing
Confidential Information are the property of the Company; provided, however,
that, in the event Executive continues to serve as a member of the Board
following the Date of Termination, Executive shall be entitled to retain such
lists, books, records and property as he is entitled to retain in his capacity
as a member of the Board; provided, further, that Executive shall be able to
keep copies of any materials relating to a New Outside Technology unless and
until the Company is pursuing such New Outside Technology in accordance with
Section 7 hereto.

 

(g) Retirement of Email Address. Following the Date of Termination, the Company
shall permanently retire Executive’s email address (mike@tivo.com).

 

6. Resignation from Technology Advisory Committee. Upon the Company’s request at
any time, Executive shall resign from his position as a member of the Company’s
Technology Advisory Committee and any such request shall not constitute Good
Reason or Constructive Termination as a Director for purposes of this Agreement,
nor shall such resignation constitute a termination of any Transition Period
then in effect.

 

7. New Outside Technology. If, during the Transition Period, Executive in the
course of his employment for the Company obtains knowledge of a New Outside
Technology and wishes to use the New Outside Technology, Executive may do so in
accordance with this Section 7 provided that Company is not pursuing, planning
to pursue, or evaluating in good

 

10



--------------------------------------------------------------------------------

faith whether to pursue commercialization of the New Outside Technology. Prior
to Executive pursuing commercialization of the New Outside Technology, Executive
shall notify the Chief Executive Officer in writing of the New Outside
Technology and Executive’s interest in pursuing commercialization of such New
Outside Technology. Company will be deemed to not be pursuing the New Outside
Technology unless the Company acting in good faith notifies Executive in writing
within 120 days of Executive’s notice that it is pursuing, planning to pursue or
evaluating in good faith whether to pursue commercialization of the New Outside
Technology. Notwithstanding any other agreement with Company, with respect to
New Outside Technology that Executive obtains knowledge of during the Transition
Period that Company is not pursuing or contemplating pursuing, Executive shall
retain all right, title and interest (“Ownership”) in such New Outside
Technology if Executive is a sole or joint inventor, author or other creator
thereof provided that Executive provides Company with a non-exclusive,
perpetual, royalty-free license, under any applicable patents embodied in such
New Outside Technology. In order to obtain the foregoing rights with respect to
New Outside Technology of which Executive obtains knowledge during the
Transition Period, Executive shall be required to provide Company notice in
advance of Executive’s commercializing such technology. Executive shall have no
obligation to provide Company notice regarding Executive’s pursuing New Outside
Technology of which Executive obtains knowledge after the Transition Period
(“Post Transition Period New Outside Technology”). Executive will retain
Ownership of any Post Transition Period New Outside Technology of which
Executive is the sole or joint inventor, author or other creator. Without
limiting the foregoing, it is agreed that the exploitation of New Outside
Technology by Executive pursuant to this Section 7 shall not constitute
Executive’s improper appropriation of the Company’s corporate opportunity or of
the Company’s confidential or proprietary information and shall not subject
Executive to any potential claim or liability from the Company or its
affiliates.

 

8. Certain Covenants.

 

(a) Noncompetition. Except as may otherwise be approved by the Board, during the
term of Executive’s employment by or service to the Company under this
Agreement, Executive shall not have any ownership interest (of record or
beneficial) in, or have any interest as an employee, salesman, consultant,
officer or director in, or otherwise aid or assist in any manner, any firm,
corporation, partnership, proprietorship or other business that engages in any
county, city or part thereof in the United States and/or any foreign country in
a business which competes directly with the Company’s business in such county,
city or part thereof, so long as the Company, or any successor in interest of
the Company to the business and goodwill of the Company, remains engaged in such
business in such county, city or part thereof or continues to solicit customers
or potential customers therein; provided, however, that Executive may own,
directly or indirectly, solely as an investment, securities of any entity if
Executive (x) is not a controlling person of, or a member of a group which
controls, such entity; or (y) does not, directly or indirectly, own (A) five
percent (5%) or more of any class of securities of any such entity which is
traded on any national securities exchange, or (B) one percent (1%) or more of
any class of securities of any such entity that is not traded on any national
securities exchange (so long as Executive is not an officer, director, employee
or consultant of or to such entity).

 

11



--------------------------------------------------------------------------------

(b) Confidentiality. Executive hereby agrees that, during the term of this
Agreement and thereafter, he shall not, directly or indirectly, disclose or make
available to any person, firm, corporation, association or other entity for any
reason or purpose whatsoever, any Confidential Information (as defined below).
Executive further agrees that, upon termination of his employment by or service
to the Company, all Confidential Information in his possession that is in
written or other tangible form (together with all copies or duplicates thereof,
including computer files) shall be returned to the Company and shall not be
retained by Executive or furnished to any third party, in any form except as
provided herein; provided, however, that, in the event Executive continues to
serve as a member of the Board following the Date of Termination, Executive
shall be entitled to retain such lists, books, records and property as he is
entitled to retain in his capacity as a member of the Board; provided, further,
that, this Section 8(b) shall not apply to Confidential Information that (i) was
publicly known at the time of disclosure to Executive, (ii) becomes publicly
known or available thereafter other than by any means in violation of this
Agreement or any other duty owed to the Company by Executive, (iii) is lawfully
disclosed to Executive by a third party, (iv) is required to be disclosed by law
or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with actual or apparent jurisdiction to order
Executive to disclose or make accessible any information, or (v) is related to
any litigation, arbitration or mediation between the parties, including, but not
limited to, the enforcement of this Agreement. As used in this Agreement, the
term “Confidential Information” means: confidential information disclosed to
Executive or known by Executive as a consequence of or through Executive’s
relationship with the Company about the customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to customer lists, product lists,
product road maps, technology specifications or other information related to the
products and services of the Company and its affiliates. Nothing herein shall
limit in any way any obligation Executive may have relating to Confidential
Information under any other agreement with or promise to the Company. The
parties agree that Executive shall have access to the Company’s latest
technology in connection with his role as the Chairman of the Technology
Advisory Committee and beta test program of the Company, which information shall
also be Confidential Information.

 

(c) Non-Solicitation. Executive hereby agrees that, for the twelve (12) month
period immediately following the termination of the Transition Period, Executive
shall not, either on his own account or jointly with or as a manager, agent,
officer, employee, consultant, partner, joint venturer, owner or shareholder or
otherwise on behalf of any other person, firm or corporation, directly or
indirectly solicit or attempt to solicit away from the Company any of its
officers or employees or offer employment to any person who, on or during the
six (6) months immediately preceding the date of such solicitation or offer, is
or was an officer or employee of the Company; provided, however, that a general
advertisement to which an employee of the Company responds shall in no event be
deemed to result in a breach of this Section 8(c).

 

9. Releases; Resignations. Executive’s right to receive any payments or other
compensation to be made to Executive pursuant to this Agreement to which he is
not already entitled (e.g., excluding Stock Awards that continue to vest
according to their terms as in effect prior to the Effective Date), including
any base salary, bonus or retainer during the term of this Agreement, shall be
contingent on (a) Executive providing to the Company (and failing to

 

12



--------------------------------------------------------------------------------

revoke) a full and complete general release in the form attached hereto as
Exhibit A-1 (the “Initial Release”) prior to the Effective Date and (b)
Executive providing to the Company a signed letter of resignation from the
boards of directors of TiVo International, Inc., TiVo Intl II, Inc., TCG, Inc.,
TiVo Brands LLC and TiVo (UK) Limited. The payments to be made to Executive
pursuant to Section 5(b)(ii) and 5(c) shall be contingent on Executive providing
to the Company (and failing to revoke) an additional general release in the form
attached hereto as Exhibit A-2 (the “Termination Release”) effective as of the
date of termination of his employment by or service to the Company.

 

10. Nondisparagement; Confidentiality. Executive agrees that neither he nor
anyone acting by, through, under or in concert with him shall disparage or
otherwise communicate negative statements or opinions about the Company, its
Board members, officers, employees or business. The Company agrees that neither
its Board members nor officers shall disparage or otherwise communicate negative
statements or opinions about Executive. Except as may be required by law,
neither Executive, nor any member of Executive’s family, nor anyone else acting
by, through, under or in concert with Executive will disclose to any individual
or entity (other than Executive’s legal or tax advisors) the terms of this
Agreement.

 

11. Arbitration, Dispute Resolution, Etc.

 

(a) Arbitration Procedures. Except as set forth in Section 8, any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement or
the interpretation of this Agreement or any arrangements relating to this
Agreement or contemplated in this Agreement or the breach, termination or
invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in San Jose, California in accordance with the
then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. In the event of such an arbitration proceeding, Executive and the
Company shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event Executive and the Company
cannot agree on an arbitrator, the Administrator of JAMS/Endispute will appoint
an arbitrator. Neither Executive nor the Company nor the arbitrator shall
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state of California, or federal law, or both, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award and a written, reasoned opinion in support
thereof. Judgment upon the award may be entered in any court having jurisdiction
thereof.

 

(b) Expenses; Legal Fees. The Company shall pay, or reimburse Executive for, all
administrative fees and costs, and all arbitrator’s fees and expenses incurred
by Executive in connection with any Dispute arising out of or related to this
Agreement. In addition, the Company shall reimburse Executive up to $12,500 for
his reasonable attorney’s fees incurred in connection with negotiating and
documenting this Agreement.

 

13



--------------------------------------------------------------------------------

12. Litigation Cooperation. Executive agrees to give reasonable cooperation, at
the Company’s request, in any pending or future litigation or arbitration
brought against the Company and in any investigation the Company may conduct.
The Company agrees to (x) reimburse Executive for his reasonable expenses
incurred in connection with such cooperation within thirty (30) days after
receipt of an invoice from Executive setting forth in reasonable detail such
expenses, (y) during the Transition Period, reimburse Executive for his time
spent in connection with such cooperation at a rate of no less than $250 per
hour for each hour of litigation cooperation over twenty (20) hours per week he
spends on Company matters (including time spent as an employee during the
Transition Period and time spent providing litigation cooperation), and (z)
following the Transition Period, reimburse Executive for his time spent in
connection with such litigation cooperation at a rate of no less than $250 per
hour. Air travel, hotel costs and entertainment expenses will be reimbursed
consistent with the Company’s past practices with respect to Executive, as
determined by the Company’s Chief Executive Officer, in his reasonable
discretion. Notwithstanding the foregoing, the Company shall have no obligation
by virtue of this Section 12 to pay Executive for time spent and expenses
incurred by Executive in any pending or future litigation or arbitration where
Executive is a co-defendant or party to the arbitration or litigation.

 

13. Indemnification Agreement. The Company hereby reaffirms its obligations
under that certain Indemnification Agreement between the Company and Executive
substantially in the form filed as Exhibit 10.1 to the Company’s Registration
Statement on Form S-1 filed with Securities and Exchange Commission (File No.
333-83515) (the “Indemnification Agreement”). The Company’s obligations under
the Indemnification Agreement shall survive Executive’s termination of
employment by or service to the Company.

 

14. Miscellaneous.

 

(a) Entire Agreement. This Agreement and the agreements referenced herein set
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and therein and supersede all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto, and any prior agreement of the parties hereto in respect of
the subject matter contained herein, including without limitation, any prior
severance agreements, any contrary or limiting provisions in any Company equity
compensation plan and that certain Change of Control Terms and Conditions dated
as of December 29, 2003, between Executive and the Company. Any of Executive’s
rights hereunder shall be in addition to any rights Executive may otherwise have
under benefit plans or agreements of the Company (other than severance plans or
agreements) to which Executive is a party or in which Executive is a
participant, including, but not limited to, any Company sponsored employee
benefit plans and stock option plans. The provisions of this Agreement shall not
in any way abrogate Executive’s rights under such other plans and agreements. In
addition, except as specified in Section 7 hereof, this Agreement shall not
limit in any way any obligation Executive may have under any other agreement
with or promise to the Company relating to confidentiality, proprietary rights
in technology or the assignment of interests in any intellectual property.

 

14



--------------------------------------------------------------------------------

(b) Assignment; Assumption by Successor.

 

(i) The rights of the Company under this Agreement may, without the consent of
Executive, be assigned by the Company, in its sole and unfettered discretion, to
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly, acquires all
or substantially all of the assets or business of the Company. The Company shall
require any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and to agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place; provided, however, that no such assumption
shall relieve the Company of its obligations hereunder. Unless expressly
provided otherwise, “Company” as used herein shall mean the Company as defined
in this Agreement and any successor to its business and/or assets as aforesaid.

 

(ii) None of the rights of Executive to receive any form of compensation payable
pursuant to this Agreement shall be assignable or transferable except through a
testamentary disposition or by the laws of descent and distribution upon the
death of Executive. Any attempted assignment, transfer, conveyance, or other
disposition (other than as aforesaid) of any interest in the rights of Executive
to receive any form of compensation to be made by the Company pursuant to this
Agreement shall be void.

 

(iii) This Agreement shall inure to the benefit of and be enforceable by
Executive and his personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees. If Executive should die
while any amount would still be payable to Executive hereunder had he continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.

 

(c) Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 5, 6, 7, 8, 10, 11, 12, 13 and 14 of this
Agreement shall survive any termination of Executive’s services or any
termination of this Agreement.

 

(d) Third-Party Beneficiaries. This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.

 

(e) Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

 

(f) Section Headings. The headings of the several sections in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.

 

(g) Notices. All notices, requests and other communications hereunder shall be
in writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by

 

15



--------------------------------------------------------------------------------

telex or telecopy or mailed first class, postage prepaid, by certified mail,
return receipt requested, in all cases, addressed to:

 

If to the Company or the Board:

 

TiVo Inc.

2160 Gold Street

Alviso, California 95002-2160

Attention: Secretary

 

If to Executive:

 

Michael Ramsay

13060 N. Alta Lane

Los Altos Hills, CA 94022

 

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.

 

(h) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

(i) Governing Law and Venue. This Agreement is to be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Except as provided in Sections 8 and 11,
any suit brought hereon shall be brought in the state or federal courts sitting
in San Jose, California, the parties hereto hereby waiving any claim or defense
that such forum is not convenient or proper. Each party hereby agrees that any
such court shall have in personam jurisdiction over it and consents to service
of process in any manner authorized by California law.

 

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

(k) Construction. The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

 

16



--------------------------------------------------------------------------------

(l) Code Section 409A. This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Section 409A of the
Code and the Treasury Regulations thereunder, and any payment scheduled to be
made hereunder that would otherwise violate Section 409A of the Code shall be
delayed or accelerated (whichever is most favorable to Executive, in his
reasonable discretion) to the extent necessary for this Agreement and such
payment to comply with Section 409A and the Treasury Regulations thereunder.

 

(m) Amendment. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer of the Company as may be specifically
designated by the Board.

 

(n) Taxes. All compensation payable to Executive hereunder shall be subject to
applicable tax withholding. Executive acknowledges that (i) the Company has made
no representation to Executive as to the tax treatment of any compensation or
benefits to be paid to Executive under this Agreement, (ii) the tax treatment of
any compensation or benefits paid to Executive under this Agreement will be
determined in the reasonable discretion of the Company, which determination will
be final and binding on the parties, and (iii) the Company has no obligation to
“gross-up” any amounts payable to Executive under this Agreement for taxes
payable by Executive thereon.

 

(o) RIGHT TO ADVICE OF COUNSEL. EXECUTIVE ACKNOWLEDGES THAT HE HAS THE RIGHT,
AND IS ENCOURAGED, TO CONSULT WITH HIS LAWYER; BY HIS SIGNATURE BELOW, EXECUTIVE
ACKNOWLEDGES THAT HE HAS CONSULTED WITH HIS LAWYER CONCERNING THIS AGREEMENT.

 

(Signature Page Follows)

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

TIVO INC.

By:   /s/    GEOFF YANG        

Print Name:

  Geoff Yang

 

/s/    MICHAEL RAMSAY         Michael Ramsay

 

(Signature Page to Employment Transition Agreement)



--------------------------------------------------------------------------------

EXHIBIT A-1

GENERAL RELEASE OF CLAIMS

(Initial Release)

 

This General Release of Claims (“Release”) is entered into as of this 29th day
of July, 2005, between Michael Ramsay (“Executive”), and TiVo Inc., a Delaware
corporation (the “Company”) (collectively referred to herein as the “Parties”),
effective eight (8) days after Executive’s signature (the “Effective Date”),
unless Executive revokes his acceptance as provided in Paragraph 3(c), below.

 

WHEREAS, Executive and the Company are parties to that certain Employment
Transition Agreement dated as of July 29, 2005 (the “Agreement”);

 

WHEREAS, Executive’s execution of this Release is a material inducement to the
Company’s entering into the Agreement; and

 

WHEREAS, the Company and Executive now wish to fully and finally resolve all
matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the Company’s execution of
the Agreement, the adequacy of which is hereby acknowledged by Executive, and
which Executive acknowledges that he would not otherwise be entitled to receive,
Executive and the Company hereby agree as follows:

 

1. General Release of Claims by Executive.

 

(a) Executive, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Executive is or has been a participant by virtue
of his employment with or service to the Company (collectively, the “Company
Releasees”), from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof or on or prior
to the Effective Date, arising directly or indirectly out of, relating to, or in
any other way involving in any manner whatsoever Executive’s employment by or
service to the Company or the termination thereof, including any and all claims
arising under federal, state, or local laws relating to employment, including
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, or liability in tort, and claims
of any kind that may be brought in any court or administrative agency including,
without limitation, claims under Title VII of the



--------------------------------------------------------------------------------

Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000, et seq.; the
Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil
Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et
seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C. Section
621, et seq.; the Equal Pay Act, as amended, 29 U.S.C. Section 206(d);
regulations of the Office of Federal Contract Compliance, 41 C.F.R. Section 60,
et seq.; the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.;
the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; The
Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.;
and the California Fair Employment and Housing Act, California Government Code
Section 12940, et seq.

 

Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

 

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

 

(iii) Claims to continued participation in the Company’s group medical, dental,
vision, and life insurance benefit plans pursuant to the Agreement;

 

(iv) Claims for indemnity under the bylaws of the Company, as provided for by
Delaware law or under any applicable insurance policy with respect to
Executive’s liability as an employee, director or officer of the Company of that
certain Indemnification Agreement between Executive and the Company;

 

(v) Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Agreement or agreements related to stock awards
granted to Executive by the Company;

 

(vi) Claims arising under the Agreement; and

 

(vii) Claims Executive may have to vested or earned compensation and benefits.

 

(b) EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

2



--------------------------------------------------------------------------------

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

(c) Older Worker’s Benefit Protection Act. Executive agrees and expressly
acknowledges that this Release includes a waiver and release of all claims which
he has or may have under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms and conditions
apply to and are part of the waiver and release of the ADEA claims under this
Release:

 

(i) This paragraph and this Release are written in a manner calculated to be
understood by him.

 

(ii) The waiver and release of claims under the ADEA contained in this Release
does not cover rights or claims that may arise after the date on which he signs
this Release.

 

(iii) This Release provides for consideration in addition to anything of value
to which he is already entitled.

 

(iv) Executive has been advised to consult an attorney before signing this
Release.

 

(v) Executive has been granted twenty-one (21) days after he is presented with
this Release to decide whether or not to sign this Release. If he executes this
Release prior to the expiration of such period, he does so voluntarily and after
having had the opportunity to consult with an attorney, and hereby waives the
remainder of the twenty-one (21) day period.

 

(vi) Executive has the right to revoke this general release within seven (7)
days of signing this Release. In the event he does so, both this Release and the
offer of benefits to him pursuant to the Agreement will be null and void in
their entirety, and he will not receive any severance payments or benefits under
the Agreement.

 

If he wishes to revoke this Release, Executive shall deliver written notice
stating his intent to revoke this Release to the Chairman of the Nominating and
Governance Committee of the Board of Directors of the Company at the offices of
the Company on or before 5:00 p.m. on the seventh (7th) day after the date on
which he signs this Release.

 

2. Release of Claims by the Company.

 

(a) As of the Effective Date, the Company voluntarily releases and discharges
Executive and his heirs, successors, administrators, representatives, related
entities and assigns and all of their past and present attorneys.
representatives and agents, from all Claims which the Company has or may have
had against such entities based on any events or circumstances arising or
occurring on or prior to the date hereof or on or prior to the Effective

 

3



--------------------------------------------------------------------------------

Date, arising directly or indirectly out of, relating to or in any other way
involving in any manner whatsoever Executive’s employment by or service to the
Company. Notwithstanding the foregoing, nothing herein shall release or
discharge any Claim by the Company against Executive as a result of any failure
by him to perform his obligations under the Agreement or as a result of any acts
of intentional misconduct or recklessness or any Claim which a corporation may
not provide an officer with exculpation of, or indemnification from, under
applicable Delaware law.

 

(b) THE COMPANY ACKNOWLEDGES THAT IT HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

BEING AWARE OF SAID CODE SECTION, THE COMPANY HEREBY EXPRESSLY WAIVES ANY RIGHTS
IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

3. No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees, or any of them. Executive
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any such assignment or transfer from Executive; provided, however,
that this sentence shall not apply with respect to a claim challenging the
validity of this general release with respect to a claim under the ADEA.

 

4. Paragraph Headings. The headings of the several paragraphs in this Release
are inserted solely for the convenience of the Parties and are not a part of and
are not intended to govern, limit or aid in the construction of any term or
provision hereof.

 

5. Notices. All notices, requests and other communications hereunder shall be in
writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to:

 

If to the Company or the Board:

 

TiVo Inc.

2160 Gold Street

P.O. Box 2160

Alviso, California 95002-2160

Attention: Secretary

 

4



--------------------------------------------------------------------------------

If to Executive:

 

Michael Ramsay

13060 N. Alta Lane

Los Altos Hills, CA 94022

 

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.

 

6. Severability. The invalidity or unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall remain in full force and effect.

 

7. Governing Law and Venue. This Release is to be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Any suit brought hereon shall be brought
in the state or federal courts sitting in San Jose, California, the Parties
hereby waiving any claim or defense that such forum is not convenient or proper.
Each party hereby agrees that any such court shall have in personam jurisdiction
over it and consents to service of process in any manner authorized by
California law.

 

8. Counterparts. This Release may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

9. Construction. The language in all parts of this Release shall in all cases be
construed simply, according to its fair meaning, and not strictly for or against
any of the parties hereto. Without limitation, there shall be no presumption
against any party on the ground that such party was responsible for drafting
this Release or any part thereof.

 

10. Entire Agreement. This Release and the Agreement set forth the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the Parties in respect of the subject matter contained herein.

 

11. Amendment. No provision of this Release may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by

 

5



--------------------------------------------------------------------------------

Executive and such officer of the Company as may be specifically designated by
the Board of Directors of the Company.

 

12. Understanding and Authority. The Parties understand and agree that all terms
of this Release are contractual and are not a mere recital, and represent and
warrant that they are competent to covenant and agree as herein provided. The
Parties have carefully read this Release in its entirety; fully understand and
agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

 

(Signature Page Follows)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

 

EXECUTIVE

     

TIVO INC.

    /s/    MICHAEL RAMSAY               By:   /s/    GEOFF YANG         

Print Name:

  Michael Ramsay      

Print Name:

  Geoff Yang

 

SIGNATURE PAGE TO INITIAL RELEASE



--------------------------------------------------------------------------------

EXHIBIT A-2

GENERAL RELEASE OF CLAIMS

(Termination Release)

 

This General Release of Claims (“Release”) is entered into as of this         
day of                                     , 200    , between Michael Ramsay
(“Executive”), and TiVo Inc., a Delaware corporation (the “Company”)
(collectively referred to herein as the “Parties”), effective eight (8) days
after Executive’s signature (the “Effective Date”), unless Executive revokes his
acceptance as provided in Paragraph 3(c), below.

 

WHEREAS, Executive and the Company are parties to that certain Employment
Transition Agreement dated as of July 29, 2005 (the “Agreement”);

 

WHEREAS, the Parties agree that the termination of Executive’s service has
triggered severance benefits to Executive under Section 5 of the Agreement,
subject to Executive’s execution and non-revocation of this Release; and

 

WHEREAS, the Company and Executive now wish to fully and finally resolve all
matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the severance benefits to
be made available to Executive pursuant to Section 5 of the Agreement, the
adequacy of which is hereby acknowledged by Executive, and which Executive
acknowledges that he would not otherwise be entitled to receive, Executive and
the Company hereby agree as follows:

 

1. General Release of Claims by Executive.

 

(a) Executive, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Executive is or has been a participant by virtue
of his employment with or service to the Company (collectively, the “Company
Releasees”), from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof or on or prior
to the Effective Date, arising directly or indirectly out of, relating to, or in
any other way involving in any manner whatsoever Executive’s employment by or
service to the Company or the termination thereof, including any and all claims
arising under federal, state, or local laws relating to employment, including
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, or liability in tort, and claims
of any kind that may be brought in

 

1



--------------------------------------------------------------------------------

any court or administrative agency including, without limitation, claims under
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000,
et seq.; the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et
seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the
Civil Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section
1981, et seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C.
Section 621, et seq.; the Equal Pay Act, as amended, 29 U.S.C. Section 206(d);
regulations of the Office of Federal Contract Compliance, 41 C.F.R. Section 60,
et seq.; the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.;
the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the
Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.;
and the California Fair Employment and Housing Act, California Government Code
Section 12940, et seq.

 

Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

 

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

 

(iii) Claims to continued participation in the Company’s group medical, dental,
vision, and life insurance benefit plans pursuant to the Agreement or the terms
and conditions of the federal law known as COBRA;

 

(iv) Claims for indemnity under the bylaws of the Company, as provided for by
Delaware law or under any applicable insurance policy with respect to
Executive’s liability as an employee, director or officer of the Company of that
certain Indemnification Agreement between Executive and the Company;

 

(v) Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Agreement or agreements related to stock awards
granted to Executive by the Company;

 

(vi) Claims arising under the Agreement; and

 

(vii) Claims Executive may have to vested or earned compensation and benefits.

 

(b) EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

2



--------------------------------------------------------------------------------

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

(c) Older Worker’s Benefit Protection Act. Executive agrees and expressly
acknowledges that this Release includes a waiver and release of all claims which
he has or may have under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms and conditions
apply to and are part of the waiver and release of the ADEA claims under this
Release:

 

(i) This paragraph, and this Release are written in a manner calculated to be
understood by him.

 

(ii) The waiver and release of claims under the ADEA contained in this Release
does not cover rights or claims that may arise after the date on which he signs
this Release.

 

(iii) This Release provides for consideration in addition to anything of value
to which he is already entitled.

 

(iv) Executive has been advised to consult an attorney before signing this
Release.

 

(v) Executive has been granted twenty-one (21) days after he is presented with
this Release to decide whether or not to sign this Release. If he executes this
Release prior to the expiration of such period, he does so voluntarily and after
having had the opportunity to consult with an attorney, and hereby waives the
remainder of the twenty-one (21) day period.

 

(vi) Executive has the right to revoke this general release within seven (7)
days of signing this Release. In the event he does so, both this Release and the
offer of benefits to him pursuant to the Agreement will be null and void in
their entirety, and he will not receive any severance payments or benefits under
the Agreement.

 

If he wishes to revoke this Release, Executive shall deliver written notice
stating his intent to revoke this Release to the Chairman of the Nominating and
Governance Committee of the Board of Directors of the Company at the offices of
the Company on or before 5:00 p.m. on the seventh (7th) day after the date on
which he signs this Release.

 

2. Release of Claims by the Company.

 

(a) As of the Effective Date, the Company voluntarily releases and discharges
Executive and his heirs, successors, administrators, representatives, related
entities and assigns and all of their past and present attorneys.
representatives and agents, from all Claims which the Company has or may have
had against such entities based on any events or circumstances arising or
occurring on or prior to the date hereof or on or prior to the Effective

 

3



--------------------------------------------------------------------------------

Date, arising directly or indirectly out of, relating to or in any other way
involving in any manner whatsoever Executive’s employment by or service to the
Company. Notwithstanding the foregoing, nothing herein shall release or
discharge any Claim by the Company against Executive as a result of any failure
by him to perform his obligations under the Agreement or as a result of any acts
of intentional misconduct or recklessness or any Claim which a corporation may
not provide an officer with exculpation of, or indemnification from, under
applicable Delaware law.

 

(b) THE COMPANY ACKNOWLEDGES THAT IT HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

BEING AWARE OF SAID CODE SECTION, THE COMPANY HEREBY EXPRESSLY WAIVES ANY RIGHTS
IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

3. No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees, or any of them. Executive
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any such assignment or transfer from Executive; provided, however,
that this sentence shall not apply with respect to a claim challenging the
validity of this general release with respect to a claim under the ADEA.

 

4. Paragraph Headings. The headings of the several paragraphs in this Release
are inserted solely for the convenience of the Parties and are not a part of and
are not intended to govern, limit or aid in the construction of any term or
provision hereof.

 

5. Notices. All notices, requests and other communications hereunder shall be in
writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to:

 

If to the Company or the Board:

 

TiVo Inc.

2160 Gold Street

P.O. Box 2160

Alviso, California 95002-2160

Attention: Secretary

 

4



--------------------------------------------------------------------------------

If to Executive:

 

Michael Ramsay

13060 N. Alta Lane

Los Altos Hills, CA 94022

 

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.

 

6. Confidential Information; Return of Company Property. Executive hereby
certifies that he has complied with Section 6(f) of the Agreement.

 

7. Severability. The invalidity or unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall remain in full force and effect.

 

8. Governing Law and Venue. This Release is to be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Any suit brought hereon shall be brought
in the state or federal courts sitting in San Jose, California, the Parties
hereby waiving any claim or defense that such forum is not convenient or proper.
Each party hereby agrees that any such court shall have in personam jurisdiction
over it and consents to service of process in any manner authorized by
California law.

 

9. Counterparts. This Release may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

10. Construction. The language in all parts of this Release shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Release or any part thereof.

 

11. Entire Agreement. This Release and the Agreement set forth the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the Parties in respect of the subject matter contained herein.

 

5



--------------------------------------------------------------------------------

12. Amendment. No provision of this Release may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer of the Company as may be specifically
designated by the Board of Directors of the Company.

 

13. Understanding and Authority. The Parties understand and agree that all terms
of this Release are contractual and are not a mere recital, and represent and
warrant that they are competent to covenant and agree as herein provided. The
Parties have carefully read this Release in its entirety; fully understand and
agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

 

(Signature Page Follows)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

 

EXECUTIVE

     

TIVO INC.

        By:    

Print Name:

         

Print Name:

               

Title:

   

 

SIGNATURE PAGE TO TERMINATION RELEASE